Cochrane, J.:
The relator, the Ulster and Delaware Eailroad Company, petitioned the Public Service Commission of the Second District for authority to increase its mileage book rates in excess of two cents per mile as fixed by section 60 of the Eailroad Law. The Commission after investigation determined that the facts justified such increase, but denied the application because of a want of statutory power in the Commission to make the necessary order. (See Matter of Ulster & Delaware R. R. Co., 4 State Dept. Rep. Off. 210.) The question for determination is whether the Public Service Commissions Law gives to the Commission the power which such Commission has denied to itself.
Section 60 of the Eailroad Law, so far as germane to this question, provides' that certain railroad corporations therein described, and which description includes the relator, ‘ ‘ shall issue mileage books having either five hundred or one thousand coupons attached thereto, entitling the holder thereof, upon complying with the conditions hereof, to travel either five hundred or one thousand miles on the line or lines of such railroad, for which the corporation may charge a sum not to exceed two cents per mile. ”
The Public Service Commissions Law and the Eailroad Law were each revised and amended by the Legislature of 1910 and on the same day in that year became respectively chapters 480 and 481 of the Laws óf 1910, and chapters 48 and 49 of the Consolidated Laws. Various provisions of the former Eailroad Law deemed to be inconsistent with the Public Service Commissions Law were omitted and the act throughout bears evidence of an attempt to harmonize it and make it consistent with the provisions of the Public Service Commissions Law. For instance, section 8 of the Eailroad Law, declaring the power of railroad corporations, begins with the words “ subject to the limitations and requirements of this chapter and of the Public Service Commissions Law.” Section 51, dealing with the question of rates of fare, begins with the words “ subject to the pro*609visions of the Public Service Commissions Law. ” So that there can be no doubt that the two acts were amended and revised with reference to each other and that such portions of the Railroad Law were eliminated as were deemed to be offensive to the provisions of the Public Service Commissions Law. The two acts are to be construed together and constitute one harmonious system applicable to the subject concerning which both relate. Section 60 of the Railroad Law should receive the same consideration as bearing on the question now before us as if it were a part of the Public Service Commissions Law. Considering the circumstances of their revision and enactment the two statutes are to be construed practically so far as the question before us is concerned as if they were one statute. No portion of either should be given such a construction as would repeal or render nugatory any portion of either if such a result can reasonably be obviated. But on the other hand, in accordance with a cardinal rule of statutory construction, every part of both statutes should be so construed, if possible, as to give some appropriate meaning and effect to every part of both statutes. And in working out such a result due regard should also be had to the spirit and policy of the Legislature in making the enactments in question.
Section 49 of the Public Service Commissions Law, as amended and re-enacted in 1910 and amended by chapter 546 of the Laws of 1911, contains, among other things, this provision : “ Whenever either Commission shall be of opinion', after a hearing had upon its own motion or upon a complaint, * * * that the maximum rates, fares or charges, chargeable by any such common carrier, railroad or street railroad corporation are insufficient to yield reasonable compensation for the service rendered, and are unjust and unreasonable, the Commission shall with due regard among other things to a reasonable average return upon the value of the property actually used in the public service and to the necessity of making reservation out of income for surplus and contingencies, determine the just and reasonable rates, fares and charges to be thereafter observed and in force as the maximum to be charged for the service to be performed, notwithstanding that a higher rate, *610fare or charge has been heretofore authorized by statute, and shall fix the same by order to be served upon all common carriers, railroad corporations or street railroad corporations by whom such rates, fares and charges are thereafter to be observed.” And section 33 in subdivision 4, as amended by chapter 546 of the Laws of 1911, provides as follows: “ Nothing in this section or in any other provision of law shall be deemed to limit the power of the Commission to require the sale of, and upon investigation prescribe reasonable and just fares as the maximum to be charged for, commutation, school or family commutation, mileage tickets over railroads or street railroads, joint interchangeable mileage tickets, round trip excursion tickets, or any other form of reduced rate passenger tickets over such railroads or street railroads. ” Said chapter 546 of the Laws of 1911 also amended said section 49 by adding to it among other things in addition to the above quotation the following, viz. : “Whenever either Commission shall be of the opinion, after a hearing had upon its own motion, or upon a complaint, * * * that the maximum rates, fares or charges collected or charged for any of such forms of reduced fare passenger transportation tickets by any such common carrier, railroad or street railroad corporation are insufficient to yield reasonable compensation for the service rendered, and are unjust and unreasonable, * * * the Commission * * * shall determine and prescribe the reasonable and just rates, fares and charges to be thereafter observed and enforced as the maximum to be charged for any of such form of ticket or tickets for the transportation of persons within the State * * Nothing like these provisions in sections 49 and 33 had ever existed before. In all the previous history of the Public Service Commissions Law the power of the Commission had been confined to reducing rates or at least to regulating rates within the statutory limitations. The law contemplated simply a reduction of rates by the Commission in the interests of the public and not an increase, even though such increase might be just and reasonable to the carriers. The effect of this new legislation was, I think, to make the Commission superior to section 60 of the Railroad Law, fixing limitations on the rates of fare. Those limitations remained on the railroads, but not *611on the power of the Commission. Sections 49 and 33 of the Public Service Commissions Law and the provisions of the Railroad Law, fixing and limiting fares, as we have seen, must he construed to all intents and purposes as if they were found in one statute and must he construed accordingly. My opinion is that section 60 of the Railroad Law establishes the maximum rate for mileage books in the absence of an order by the Commission. It represents the law on the subject so long as the j Commission takes no action. But sections 49 and 33 of the ; Public Service Commissions Law authorized the Commission to make an investigation, and where it appears that the statutory ? rate of two cents per mile is insufficient, the Commission may ' by order increase the rate above that amount. Attention is called to the following words in the 1st paragraph of section 49 of the Public Service Commissions Law, viz., “notwithstanding that a higher rate, fare or charge has been heretofore authorized by statute,” and it is argued that those words indicate that the power of the Commission to ad j ust rates must be exercised within the limitations fixed by other statutory provisions. Conceding the force of the argument, it only applies/ to the rates mentioned in said 1st paragraph óf section 49, and does not apply to the reduced rates which are made the subject of the 2d paragraph of the 1st subdivision of said section 49,j nor to the 4th subdivision of section 33. If the presence of those words in the 1st paragraph of section 49 has the force claimed for them, then the absence of them in the 2d paragraph of said section 49 and in the 4th subdivision of section 33 becomes more significant and indicates the opposite effect from that which their presence in the 1st paragraph of section 49 is claimed to indicate. We are dealing now with section 60 of the Railroad Law, and it cannot be claimed that said section is affected by the words last quoted from section 49 of the Public Service Commissions Law. Whether or not those words have the effect claimed for them with reference to ordinary rates of fare, need not now be considered. We are now simply dealing with the question of reduced rates to which those words clearly do not apply. I think that one of the purposes of said sections 49 and 33 of the Public Service Commissions Law was to place the question of rate fixing, so far as reduced rates at least are concerned, *612within the power of the Commission and to give it jurisdiction to act without statutory limitation or restraint. Where it does not investigate or act the carriers are limited By statute in their maximum charges. But the Commission is not subject to the limitation or restraint which is placed on the carriers themselves. I know of no other interpretation which will render effective both the provisions of the Eailroad Law and the provisions of sections 49 and 33 of the Public Service Commissions Law, above quoted, and other similar provisions.
■ It is argued that the meaning of the statutes is that the Commission may raise or lower rates within the statutory limitations, but that the statute fixes the -maximum above which the Commission cannot go. • To this there are two answers. First. That was the effect of the law before the revision and amendments of 1910 and 1911. The amendments of those years to sections 49 and 33 above set forth had some purpose but they have accomplished nothing if they have simply left the statutes where they were before. They were certainly not needed in order to give the Commission power to adjust rates within the existing statutory limitations and they have served no purpose whatever unless they have removed those limitations from the power of the Commission. Second. The language of the amendments is not fairly susceptible to that construction. It is the “maximum rates, fares' or charges, chargeable by any such common carrier ” in section 49 that are made the subject of the investigation by the Commission, and if the Commission on such investigation finds that such “ maximum rates, fares or charges ” are insufficient the Commission may then determine the “just and reasonable rates, fares and charges to be thereafter observed and in force as the maximum.” And in section 33 it is the “maximum to be charged ” concerning which no “ other provision of law shall he deemed to limit the power of the Commission.” It is the maximum charges which are being considered in all sections. This same word is used in sections 33 and 49 of the Public Service Commissions Law and section 60 of the Eailroad Law. As construed by the Commission no significance is given to the word “maximum” in section 49. If that word be eliminated from the section it might then be construed as it has been construed by the *613Commission. In the construction of statutes some meaning should be given as far as possible to every word and every phrase. The construction contended for makes the word “maximum ” surplusage.
The determination of the Commission should, therefore, be annulled and the proceeding remitted to the Commission for further action.
All concurred, except Kellogg, P. J., and Woodward, J., each dissenting in opinion.